Citation Nr: 0836990	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis, effective prior to September 18, 2007.

2.  Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis, effective September 18, 2007

3.  Entitlement to service connection for diabetes mellitus.

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a speech impediment of 
a non-organic origin manifested by stuttering.

5.  Entitlement to service connection for a speech impediment 
of a non-organic origin manifested by stuttering.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968 and December 1968 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an evaluation in excess of 10 percent for 
allergic rhinitis, service connection for diabetes mellitus 
(then diagnosed as borderline diabetes), and service 
connection for speech impediment of non-organic origin 
manifested by stuttering, finding that the veteran had not 
submitted new and material evidence to reopen the claim.  
Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for a speech 
impediment.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The veteran was scheduled for a Board hearing in August 2008 
but did not appear.  His representative submitted a statement 
in October 2008 that the veteran indicated that he would not 
be coming for his hearing.

Based on the evidence of record, the increased rating claim 
for allergic rhinitis has been recharacterized as reflected 
on the cover page.

The issues of service connection for diabetes mellitus and 
speech impediment of a non-organic origin manifested by 
stuttering are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the service connection claim for a speech 
impediment of a non-organic origin manifested by stuttering 
in August 1975.  The veteran did not appeal the decision and 
it is now final.

2.  Evidence received since the August 1975 decision is not 
cumulative and raises a reasonable possibility of 
substantiating the service connection claim for a speech 
impediment of a non-organic origin manifested by stuttering.

3.  Prior to September 18, 2007, the veteran's allergic 
rhinitis was manifested by greater than 50-percent 
obstruction of nasal passages without polyps; effective, 
September 18, 2007, the veteran's allergic rhinitis also was 
manifested by polyps.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
August 1975 RO decision and the service connection claim for 
a speech impediment of a non-organic origin manifested by 
stuttering is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).

2.  The criteria for an evaluation in excess of 10 percent 
prior to September 18, 2007 for allergic rhinitis are not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6522 (2007).

3.  The criteria for an evaluation of 30 percent, but no 
higher, effective September 18, 2007, for allergic rhinitis 
are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6522 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The RO originally denied entitlement to service connection 
for a speech impediment of a non-organic origin manifested by 
stuttering in November 1968.  The basis was that the 
disability was a constitutional or developmental abnormality 
and not a disability under the law.  The veteran did not 
appeal this decision and it became final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d) (2007).  
After the veteran's second period of service, the RO again 
denied this claim on the same basis in August 1975.  The 
veteran did not appeal this decision either; so it became 
final as well.  Id.

The veteran filed a claim to reopen in February 2004. 

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105.  However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a); Manio v. Derwinski, 1 Vet. App. 145 (1991).

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

The evidence considered since the last final RO decision 
includes post-service evidence of a speech impediment.  This 
relates to an unestablished fact necessary to substantiate 
the claim, as it shows one of the elements necessary to 
substantiate a service connection claim, a present 
disability.  Previously, the only evidence of a speech 
impediment was from medical records during or between the 
veteran's periods of service.  Therefore, the information 
submitted since the last final RO decision constitutes new 
and material evidence within the meaning of 38 C.F.R. § 
3.156(a); and reopening the claim is warranted. 38 U.S.C.A. § 
5108.

The veteran's claim to reopen the claim of service connection 
for a speech impediment of a non-organic origin manifested by 
stuttering based on new and material evidence has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2004 and June 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying some of the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his possession that 
pertains to the claim.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, 22 Vet. App. at 
48.  Specifically, the veteran has submitted numerous 
statements regarding how his allergic rhinitis affects his 
daily life.  He presently is not working.  His representative 
also submitted a copy of the diagnostic code for evaluating 
allergic rhinitis.  These actions by the veteran and his 
representative indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process regarding both the rating criteria for 
allergic rhinitis and the effect of the disability on the 
veteran's daily life.  The representative is presumed to have 
basic knowledge of the applicable criteria for the veteran's 
claim and to have communicated this information to the 
claimant. See Overton v. Nicholson, 20 Vet. App. 427, 438- 
439.  As both actual knowledge of the veteran's procedural 
rights and the evidence necessary to substantiate the claim 
have been demonstrated, and he has had a meaningful 
opportunity to participate in the development of his claim, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  Furthermore, as discussed below, it appears that 
VA has obtained all relevant evidence.  Vazquez-Flores, 22 
Vet. App. at 48.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the allergic rhinitis.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased rating for allergic rhinitis

The RO granted service connection for allergic rhinitis in 
August 1975 assigning a 0 percent evaluation, effective June 
4, 1975.  In March 1976, the RO granted an increased rating 
of 10 percent for allergic rhinitis, effective June 4, 1975.  
Entitlement to a rating higher than this was denied in Board 
and RO decisions dated from June 1982 to August 1997.

In February 2004, the veteran filed his present claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
different percentage ratings for different periods of time 
can be applied.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.

The veteran's allergic rhinitis has been evaluated under 
Diagnostic Code 6522.  See 38 C.F.R. § 4.97, Diagnostic Code 
6522.  Allergic rhinitis without polyps, but with greater 
than 50-percent obstruction of the nasal passage on both 
sides or complete obstruction on one side warrants a 10 
percent rating.  Allergic rhinitis with polyps warrants a 30 
percent rating.

A September 2004 VA examination report shows 80 percent nasal 
obstruction bilaterally.  The antra of the nasal passages 
were flesh colored rather than pink and completely devoid of 
nasal hair.  More proximally, the passages were pink but not 
edematous in the portions visible with an otoscope.  The 
nasal bridge was anatomically narrow.

An October 2005 VA examination report shows that the nasal 
mucosa was pale and boggy bilaterally with airflow normal 
bilaterally.  There were no polyps seen or purulence.  A 
September 2007 VA examination showed some interference with 
breathing through the nose due to the nasal stuffiness; there 
was no purulent discharge.  There also were no nasal polyps 
or organic nasal obstruction.

A separate September 2007 VA emergency department medical 
record does show nasal polyps, however.  Specifically, the 
right nostril had a large visible polyp.  

Based on this finding, a 30 percent evaluation is warranted 
for allergic rhinitis under Diagnostic Code 6522.  The 
effective date for this rating is September 18, 2007.  Prior 
to this the medical records from 2004 to 2007 consistently 
showed no nasal polyps.  Therefore, a 10 percent evaluation 
for allergic rhinitis applies prior to September 18, 2007 and 
a 30 percent rating thereafter is warranted.  Thirty percent 
is the highest schedular rating available for allergic 
rhinitis.  Additional staged ratings do not apply.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Specifically, the veteran is not shown to have 
frequent periods of hospitalization due to his allergic 
rhinitis.  Also, he is not working for reasons not due to his 
allergic rhinitis; so there is no marked interference with 
employment.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

The allergic rhinitis more closely approximates the criteria 
for a 10 percent rating under Diagnostic Code 6522 prior to 
September 18, 2007 and a 30 percent rating, but no higher, 
effective September 18, 2007.  In considering whether any 
additional increase is warranted, the benefit-of-the-doubt 
doctrine does not apply. 38 C.F.R. § 3.102.


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for a speech impediment of a non-
organic origin manifested by stuttering and the claim is 
reopened.

Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis, effective prior to September 18, 2007, is 
denied.

Entitlement to an evaluation of 30 percent, but no higher, 
for allergic rhinitis, effective September 18, 2007, is 
granted subject to the rules and payment of monetary 
benefits.


REMAND

The veteran's representative has argued that although the 
veteran's speech impediment is considered a congenital 
defect, it could have been subject to a superimposed disease 
or injury in service, thus entitling him to service 
connection.

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9.  However, if the congenital or 
development defect was subject to superimposed injury or 
disease, the resultant disability might be service-connected.  
VAOPGCPREC 82-90 (July 18, 1990).  A congenital disease (as 
opposed to a defect) can be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Id.

The veteran's service medical records for his second period 
of service in the U.S. Army from December 1968 to December 
1971 are not reflected in the claims file.  As these records 
are pertinent to the veteran's service connection claims for 
a speech impediment and diabetes mellitus, they need to be 
retrieved before the claim can be fairly decided.

With respect to the service connection claim for diabetes 
mellitus, a medical opinion needs to be provided to determine 
whether the veteran has diabetes mellitus related to his 
service.  The service medical records show a January 1968 
urology clinic record documenting a history of dysuria.  The 
discomfort appeared to be made worse by heavy drinking.  
Intravenous pyelogram studies were normal.  The impression 
was urethritis nonspecific and questionable diabetes.  A 
glucose test was recommended and provided in January 1968.  
The results showed 109 mg/dL.  

After service, VA medical records dated from December 1990 to 
January 1994 note a history of "borderline" diabetes.  A 
May 1996 private hospital emergency record also notes that 
the veteran was borderline diabetic.  In May 2002, a VA 
medical record shows the veteran requested diabetic supplies 
but was denied because he was not diabetic.  A December 2004 
VA medical record shows, however, that the veteran was a 
diabetic and that abnormal glucose guidelines were initiated.  
It was noted that he had noninsulin-dependent diabetes 
mellitus.  A March 2005 private hospital record also shows a 
diagnosis of diabetes mellitus without complication, type II 
or unspecified type, not stated as uncontrolled.

As the record shows a finding of questionable diabetes and a 
glucose reading of 109 mg/dL in service, a history of 
borderline diabetes from 1990 to 2002, and a current 
diagnosis of diabetes mellitus, a medical opinion is 
necessary to resolve whether there is a relationship between 
these.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
addressing his service connection claims 
for diabetes mellitus and a speech 
impediment of non-organic origin 
manifested by stuttering that satisfies 
the requirements of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain the veteran's service medical 
records for his second period of service 
in the U.S. Army from December 1968 to 
December 1971.  Document all attempts and 
responses from the service department.

3.  After completion of #2, schedule the 
veteran for a VA examination to determine 
whether the veteran has diabetes mellitus 
and whether it is at least as likely as 
not that his diabetes is related to his 
service, particularly the glucose reading 
of 109 mg/dL in 1968, any other findings 
during 
his second period of service from 1968 to 
1971, and post-service findings of 
borderline diabetes from 1990 to 2002.  

If the service medical records, or any 
other records potentially pertinent to the 
veteran's speech impediment are obtained, 
schedule the veteran for a VA examination 
to determine whether it is at least as 
likely as not that the veteran's speech 
impediment of non-organic origin 
manifested by stuttering was subject to 
any superimposed injury or disease during 
service.

The claims folder must be reviewed in 
conjunction with the examinations.  A 
rationale must be provided for all 
opinions provided.

4.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then re-adjudicate the claims.  If either 
of the claims remains denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


